Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are pending in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 9, 1 and 15 of U.S. Patent No. 10,769,595.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of Claims 1, 8 and 15 of the present application are anticipated by Claims 9, 1 and 15 in U.S. Patent No. 10,769,595.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fanous et al, United States Patent Application Publication No. 20160171557. 
Claim 1:
	Fanous discloses:
identifying a changed version of first data of a listing associated with an entity provided via a webpage generated by a provider system (see [0221]-[0230] → Fanous discloses this limitation in that the system identifies the gathered listing information (changed version of first data) associated with a business/entity of a plurality of businesses via websites of various listing sources (provider systems)); 
causing, by a processing device, the provider system to revert to the first data of the listing associated with the entity (see [0221]-[0230] → Fanous discloses this limitation in that the system changes/corrects the information associated with the business/entity); 
transmitting a first communication to a client device associated with the entity, wherein the communication identifies the changed version of the first data (see [0221]-[0230] → Fanous discloses this limitation in that the system provides/transmits a communication to the merchant/business through an interface, wherein the communication enables the merchant to be aware of the incorrect listing information); 
receiving an indication from the client device of an acceptance of the changed version of the first data (see [0221]-[0230] → Fanous discloses this limitation in that the system receives the input information from the merchant/business through the communication interface); and 
responsive to the indication, applying the changed version of the first data to the provider system (see [0221]-[0230] → Fanous discloses this limitation in that the system applies the input information from the merchant/business to the business listing sources, wherein the output of correct listing information depends on user input to the user interface element). 

Claim 2:
	Fanous discloses:
wherein the provider system generates a search result comprising the changed version of the first data of the listing associated with the entity in response to a search request (see [0172]-[0176] → Fanous discloses this limitation in that the system generates information sets gathered from the issued batches of crawls, wherein an issued crawl for information relating to a user query returns information set regarding to a particular business entity).   

Claim 3:
	Fanous discloses:
wherein causing the provider system to revert to the first data comprises accessing the provider system via an interface and changing the changed version of the first data to the first data of the listing in a data store of the provider system (see [0221]-[0230][0176] → Fanous discloses this limitation in that the system corrects the listing data via a business listing review interface and the system applies to information stored in feeds database and/or production database of various provider systems). 

Claim 4:
	Fanous discloses:
wherein applying the changed version of the first data comprises accessing the provider system via an interface and changing the first data of the listing stored by the provider system to the changed version of the first data (see [0221]-[0230] → Fanous discloses this limitation in that the system corrects the listing data via a business listing review interface and the system propagates correct listing information to various websites of provider systems). 

Claim 5:
	Fanous discloses:
further comprising identifying a set of provider systems storing the listing data associated with the entity (see [0109][0221]-[0230] → Fanous discloses this limitation in that the system generates authoritative information sets for business entities using information from the merged information sets stored in the feeds database associated with named entities). 

Claim 6:
	Fanous discloses:
further comprising applying the changed version of the first data to the set of provider systems by accessing each of the set of provider systems via a respective interface and changing a stored version of the listing data to the changed version of the first data (see [0221]-[0230] → Fanous discloses this limitation in that the system corrects the listing data via a business listing review interface and the system provides business listing review interface has propagated the previously entered correct listings information to various websites including those shown in most relevant local directory listings). 

Claim 7:
	Fanous discloses:
wherein the changed version is entered by a user system via an interface of the provider system (see [0221]-[0230] → Fanous discloses this limitation in that the system receives correct information in a variety of ways including a user providing correct listing information for a business via an interface). 

Claim 8 is essentially the same as Claim 1 except it set forth the claimed invention as a system and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 9, 10, 11, 12, 13 and 14 perform the same functions as Claims 2, 3, 4, 5, 6 and 7 respectively.  Thus Fanous discloses/teaches every element of Claims 9, 10, 11, 12, 13 and 14 as indicated in the above rejection for Claims 2, 3, 4, 5, 6 and 7 respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al, in view of Rivelli et al, U.S. Patent No. 11394678.
Claim 15:
Fanous discloses:
identifying a changed version of first data of a listing associated with an entity provided via a webpage generated by a provider system, wherein the changed version is entered by a user system via the provider system (see [0221]-[0230] → Fanous discloses this limitation in that the system identifies gathered information (changed version of first data) associated with a business/entity of a plurality of businesses via websites of various listing sources (provider systems), wherein the system receives correct information in a variety of ways including a user providing correct listing information for a business via an interface);
causing the provider system to revert to the first data of the listing associated with the entity (see [0221]-[0230] → Fanous discloses this limitation in that the system changes/corrects the information associated with the business/entity);
transmitting a first communication to a client device associated with the entity, wherein the communication identifies the changed version of the first data (see [0221]-[0230] → Fanous discloses this limitation in that the system provides/transmits a communication to the merchant/business through an interface, wherein the communication enables the merchant to be aware of the incorrect listing information). 
Fanous does not explicitly disclose:
receiving an indication from the client device of one of an acceptance of the changed version of the first data or a rejection of the changed version of the first data.
However, Rivelli discloses:
receiving an indication from the client device of one of an acceptance of the changed version of the first data or a rejection of the changed version of the first data (see [col 11 line 60-67][col 19 line 56-67] → Rivelli teaches this limitation in that the system receives indication of the user of approving or rejecting the designation changes). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fanous with the teachings of Rivelli for the purpose of efficiently and properly enable individual to manage the access, transmission and storage of the designated electronic communications for more accurate data management, see Rivelli [col 1 line 34-52]. 

Claim 16:
	Fanous as modified discloses:
the operations further comprising responsive to the indication of the acceptance of the changed version, applying the changed version of the first data to the provider system (see Rivelli [col 11 line 60-67][col 19 line 56-67] and Fanous [0221]-[0230] → Fanous as modified discloses this limitation in that the system applies changes to the listings of the provider system in responsive to the user indication of the acceptance of the change). 

Claims 17, 18 and 19 perform the same functions as Claims 2, 3 and 4 respectively.  Thus Fanous as modified discloses/teaches every element of Claims 17, 18 and 19 as indicated in the above rejection for Claims 2, 3 and 4 respectively. 

Claim 20 performs the same functions as Claims 5 and 6.  Thus Fanous as modified discloses/teaches every element of Claim 20 as indicated in the above rejection for Claim 5 and 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN HUTTON whose telephone number is (571)270-1223. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAN HUTTON/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        07/25/2022